Campbell, J.,
delivered the opinion of the court.
The bill presents a case cognizable in a Chancery Court, and sets forth a covenant obligatory on Roach and all who claim any part of the Batchelor’s Bend plantation under him, with notice of the covenant; and we do not discover any want of definiteness or fairness or consideration or any hardship in the contract at the time it was made, which should determine the court not to order its specific performance. It cannot be that they who acquired a portion of the Batchelor’s Bend plantation, after the covenant with the complainant, and with notice of his covenanted right to the perpetual enjoyment of the exclusive control of a landing on the river front of the plantation, shall be permitted to enjoy the fruit of what was secured to the complainant. The case made by the bill entitles the complainant to relief; and, without anticipating *102the particular manner in which it may be granted, we reverse the decree, overrule the demurrer, and remand the cause, with leave to the defendants to answer the bill within thirty days after the mandate herein shall have been filed in the court below.

Decree accordingly.